441 Pa. 272 (1971)
Slagter
v.
Thrifty Clean, Inc., Appellant.
Supreme Court of Pennsylvania.
Argued September 30, 1970.
January 25, 1971.
*273 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
A.L. Gambatese, for appellant.
Norman H. Stark, with him MacDonald, Illig, Jones & Britton, for appellees.
OPINION PER CURIAM, January 25, 1971:
In this action a jury trial resulted in the entry of a verdict in favor of the plaintiffs-appellee by direction of the trial court. The defendant-appellant filed a motion for a new trial which was later dismissed. This appeal was then filed without a final judgment being entered in the court below. The appeal will be quashed.
We have repeatedly advised the profession that an order refusing a new trial is interlocutory and is unappealable. Cf. Bartkewich v. Billinger, 430 Pa. 207, 241 A.2d 916 (1968), and cases cited therein. The appeal should not be filed and may not be entertained until a final judgment is entered.[1]
*274 Appeal quashed. Costs on appellant.
Mr. Justice COHEN took no part in the decision of this case.
NOTES
[1]  Under the new Appellate Court Jurisdiction Act of 1970, § 501(b) (effective September 11, 1970) the Court is given discretion to entertain an appeal from an interlocutory order given certain conditions. These conditions are not present here.